Citation Nr: 0829077	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain, 
degenerative arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from October 1955 to October 
1958, from June 11, 1963 to June 16, 1963, and from November 
1990 to April 1991, including a tour in the Persian Gulf.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In support of his claim, the veteran had a hearing at the 
RO's offices in Montgomery, Alabama, held before a Decision 
Review Officer in September 2007.

The issues of service connection for low back pain, 
degenerative arthritis, and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that veteran's sleep 
apnea is related to active military service.




CONCLUSION OF LAW

The veteran's sleep apnea was not incurred or aggravated by 
his active military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the merits of the 
veteran's claim for service connection for sleep apnea - 
providing the relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2004.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  

As for the Dingess requirements, there is no prejudice in 
going ahead and deciding the veteran's claim for service 
connection for sleep apnea because the Board is denying this 
claim, so the downstream disability rating and effective date 
element of this claim is ultimately moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. 
§ 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of the veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
relevant medical and other records he and his representative 
identified as pertinent to the claims.

II.  Entitlement to Service Connection for Sleep Apnea

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
a recent diagnosis of sleep apnea in July 2005, so there is 
no disputing he has a current disability of sleep apnea.  

So the determinative issue is whether the veteran's sleep 
apnea is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's service treatment records (STRs) indicate he 
was seen on one occasion by a physical therapist for 
complaints of difficulty sleeping and feelings of 
nervousness.  The STRs also note the veteran being seen on 
multiple occasions for a low back disability.  The veteran 
was not diagnosed with sleep apnea during service.

On his April 1991 Report of Medical History, the veteran 
indicated that he had frequent trouble sleeping.  However, 
the veteran's May 1982, August 1986, and April 1991 medical 
examination reports did not note any abnormalities of his 
sleep patterns.  

Post-service, from August 1993 to July 2005, the veteran was 
diagnosed with and treated for obstructive sleep apnea by Dr. 
R.D., Dr. G.T., and Dr. J.D., private physicians.  During 
these visits, the veteran told Dr. R.D. that he was in Desert 
Storm from 1990-91, and during that time, he was having back 
problems, was nervous, and wasn't sleeping well because of 
his undiagnosed sleep apnea.  The veteran stated his sleep 
apnea has gotten worse since he got back from Desert Storm 
two years ago.  The veteran also indicated his desire for the 
physicians to help him get service-connected for his sleep 
apnea.  In 1994, the veteran had corrective surgical therapy, 
which has appeared to improve his sleep apnea.  

Both Dr. R.D. and Dr. G.T. did not submit a medical opinion 
as to whether the veteran's sleep apnea was caused by his 
active military service.  

In November 1993, Dr. J.D. submitted a medical opinion, 
stating the veteran had significant sleep disorder and marked 
nervousness following his return from Saudia Arabia.  His 
sleep disorder and marked nervousness required the use of 
minor tranquilizers to control the veteran's significant 
symptoms.  Dr. J.D. submitted another medical opinion in 
February 1994, which stated the veteran has suffered 
significant problems with insomnia and nervousness since his 
return from active duty.  Dr. J.D. determined the veteran's 
medical condition was made worse by his being subjected to 
active duty.  Dr. J.D. does not comment on whether the 
veteran's sleep apnea is attributable to his military 
service.

From April 1994 to February 2004, the veteran was also 
diagnosed with and treated for sleep apnea by the VA Medical 
Center (VAMC).    

In June 2004, the veteran was afforded a VA examination, in 
which the VA examiner reviewed the claims file.  The veteran 
told the VA examiner that his sleep apnea started in 1990-91 
while on active duty.  The veteran stated he had to sleep on 
a cot because he did not want to sleep on the floor due to 
the mice.  The veteran was only able to get approximately 
three hours of sleep per night due to leg cramps.  Also, the 
veteran stated at times he would wake up startled and gasping 
for air, and he believes, during these times, he quit 
breathing in his sleep.  He was under significant stress due 
to lack of rest.

The VA examiner determined that it would be pure speculation 
on his part to determine whether or not the veteran's 
symptoms of gasping-type breathing in the night in 1991 
represented the onset of his obstructive sleep apnea.  The VA 
examiner stated that most people with obstructive sleep apnea 
do not arouse to the level of awakening, although they do 
arouse through different stages of sleep-type as shown during 
sleep studies.  Therefore, the VA examiner concluded that it 
is unlikely that the veteran's episodes of waking in 1991 
could be reliably identified as the onset of his obstructive 
sleep apnea.  However, the VA examiner also stated that it is 
impossible for him to say that is not possible either.

There are a line of precedent cases discussing the lesser 
probative value of an opinion, as here, that is equivocal - 
which essentially state that it is possible the condition at 
issue is attributable to the veteran's military service.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  And these cases indicate that, while 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may be" related to service 
is an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not be" 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

Here, there is no post-service medical evidence linking the 
veteran's sleep apnea to his military service.  Neither the 
VA examiner nor the private physicians submitted a medical 
opinion that attributed the veteran's sleep apnea to his 
active military service.  Dr. J.D. referred to insomnia, not 
sleep apnea, in his medical opinion.  Dr. Dr. R.D. and Dr. 
G.T. both transcribed the veteran's history in his medical 
records, without making a medical opinion as to whether the 
veteran's sleep apnea was caused by his military service.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact 
that the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.  Here, though, the veteran's allegation 
of having experienced sleep apnea ever since his military 
service in 1990 remains unsubstantiated.  That is to say, his 
claim of a long history of sleep apnea dating back to his 
military service is not supported by the record - which, as 
mentioned, does not show any indication of chronic or 
continuous sleep apnea while he was in the military.  So 
although he is competent to proclaim he has experienced sleep 
apnea since service, keeping in mind that, by its very 
nature, it is a subjective symptom capable of lay 
observation, his testimony of this lengthy history is not 
credible because of the lack of documentation to support this 
allegation.  38 C.F.R. § 3.159(a)(2); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

For the reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against service connection 
for sleep apnea.  So the benefit-of-the-doubt rule does not 
apply, and his claim must be denied.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for sleep apnea is denied.


REMAND

Upon an initial review of the claims file, the Board notes 
that VCAA-compliant notice has not been issued for the 
veteran's claims to reopen.  While the RO provided some 
notice of the applicable laws concerning claims for service 
connection, it did not provide notice of what constitutes 
material evidence with respect to the claims for service 
connection low back pain, degenerative arthritis, and for 
service connection for PTSD.  What constitutes "material 
evidence" depends on the basis the claim was previously 
denied.  Failure to provide notice of what constitutes 
"material evidence" is prejudicial to the veteran because it 
is a failure to provide him notice of a key element in 
substantiating his claim to reopen and effectively deprives 
him an opportunity to participate in the adjudication 
process.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Accordingly, remand is required so that the RO may issue the 
veteran a VCAA-compliant notice on the claims to reopen for 
service connection for low back pain, degenerative arthritis, 
and service connection for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  For the claims for service connection 
for low back pain, degenerative 
arthritis, and service connection for 
PTSD, the RO should provide a VCAA 
compliant notice letter to the veteran 
that includes (A) notice of what 
constitutes "new and material evidence" 
under the applicable laws and 
regulations, and (B) after examining the 
basis for the prior denial, a description 
of the evidence necessary to substantiate 
that missing key element(s) to establish 
entitlement for service connection.  The 
notice should address each content 
element, including notice of the rating 
criteria and the effective date of an 
award, to the appellant.

2.  Thereafter, RO should readjudicate 
the issues remaining on appeal with 
consideration of the evidence received 
since the issuance of the November 2006 
statement of the case (SOC).

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case. The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


